El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
La Corte Municipal de Guayama ordenó la inscripción en el Registro de la Propiedad de Guayama de una certificación de posesión de una casa que se describe en dicha certificación y a la que se da un valor de $3,200. Al ser presentada la certificación al registrador denegó éste su inscripción fundán-dose en que la Corte Municipal de Guayama carecía de juris-dicción para conocer de dichos expedientes posesorios.
Sostiene el apelante en la apelación que se ha interpuesto contra dicha nota que los jueces municipales tienen facultad para librar estas certificaciones de expedientes posesorios, de conformidad con los artículos 390 y 391 de la Ley Hipote-caria, pero no podemos estar de acuerdo con sus razonamien-tos. Según el artículo 390 de dicha ley se dió facultad a los juzgados de primera instancia, que fueron reemplazados por las actuales cortes de distrito, para expedir certificaciones de expedientes posesorios. Dicho artículo también dispone que si los bienes estuvieren situados en un término donde no haya juzgado de primera instancia, en ese caso podrá actuar el juez municipal. La corte de distrito es la que puede cono-cer primeramente de estas informaciones y solamente podrá *74la corte municipal intervenir en dichos procedimientos si no hubiere corte de distrito en el lugar donde se encuentran radi-cados los bienes. La Corte Municipal de Guayama no está comprendida en la excepción, puesto que la Corte de Distrito de Guayama está situada en esa ciudad.
Las disposiciones de la Ley Hipotecaria quedaron vigen-tes por virtud de la Orden Militar de 1899, No. 118, artículo 71, no habiendo sido jamás derogados los expresados pre-ceptos de la Ley Hipotecaria relativos a certificaciones en expedientes de posesión por ninguna ley de la Legislatura. Aun en el caso de que se alegara que las cortes municipales tie-nen jurisdicción en los casos en que la suma en controversia no sea más que de $500, semejante cuestión no podría plantearse en el presente caso porque la finca tiene un valor que excede a dicha suma, o sea de $3,200.
Debe confirmarse la nota del registrador.

Confirmada la nota.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Alclrey.